Citation Nr: 1516811	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), prior to July 27, 2012.  

2. Entitlement to an effective date earlier than July 27, 2012, for the grant of an increased 100 percent rating for PTSD with depressive disorder, NOS.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to July 27, 2012.

4. Entitlement to a rating in excess of 10 percent for recurrent left breast mastodynia and continuing areolar/nipple drainage (left breast disability).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The June 2011 rating decision, in pertinent part, denied entitlement to a compensable rating for the Veteran's service-connected left breast disability and entitlement to a TDIU rating.  The March 2012 rating decision denied a rating in excess of 30 percent for PTSD with depressive disorder, NOS.  An interim April 2012 rating decision increased the evaluation for the Veteran's service-left breast disability to 10 percent, effective March 24, 2010.  An interim January 2013 rating decision increased the evaluation for the Veteran's service-connected PTSD with depressive disorder to 100 percent, effective July 27, 2012.  The Veteran requested a Board videoconference hearing in her May 2012 and February 2013 substantive appeals, but cancelled the hearing in June 2013. 

The issues of entitlement to a rating in excess of 30 percent for PTSD with depressive disorder, NOS, prior to July 27, 2012, entitlement to an effective date earlier than July 27, 2012, for the grant of an increased 100 percent rating for PTSD with depressive disorder, NOS, and entitlement to a TDIU rating prior to July 27, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a February 2013 statement, the Veteran withdrew her appeal seeking entitlement to a higher rating for a left breast disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a higher rating for a left breast disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a February 2013 statement, the Veteran indicated she wished to withdraw her appeal seeking entitlement to a higher rating for her left breast disability.

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to a compensable rating for a left breast disability prior to March 24, 2010, and a rating in excess of 10 percent from that date.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement to a higher rating for a left breast disability is dismissed.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues of entitlement to a rating in excess of 30 percent for PTSD with depressive disorder, NOS, prior to July 27, 2012, entitlement to an effective date earlier than July 27, 2012, for the grant of an increased 100 percent rating for PTSD with depressive disorder, NOS, and entitlement to a TDIU rating prior to July 27, 2012.

A review of the record shows the Veteran's complete VA records from the period under consideration have not been associated with the Veteran's claims file.  At a September 2011 RO hearing, the Veteran testified she had been undergoing VA vocational rehabilitation, but was interrupted, effective September 6, 2011, because she was unable to participate in employment services due to her medical conditions.  As such records could contain pertinent information, and VA records are constructively of record, they must be secured.  At the September 2011 RO hearing, the Veteran reported she had not received private treatment, but a May 2012 VA telephone encounter note indicates she reported receiving private vocational rehabilitation as well.  The records of such treatment should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request her to identify all medical providers from whom he has sought treatment for her service-connected disabilities and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically for any vocational rehabilitation) prior to July 27, 2012.  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. Associate the Veteran's VA vocational rehabilitation file with the record on appeal.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of entitlement to a rating in excess of 30 percent for PTSD with depressive disorder, NOS, prior to July 27, 2012, entitlement to an effective date earlier than July 27, 2012, for the grant of an increased 100 percent rating for PTSD with depressive disorder, NOS, and entitlement to a TDIU rating prior to July 27, 2012.  If any benefits sought are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


